IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,643-01


                EX PARTE ISIDORE KRISHNA BRIDGEFORTH, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 14276C IN THE 29TH DISTRICT COURT
                            FROM PALO PINTO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in

organized criminal activity and sentenced to thirty-five years’ imprisonment. The Eleventh Court

of Appeals affirmed his conviction. Bridgeforth v. Texas, 11-10-00356-CR (Tex. App.– Eastland

August 9, 2012).

        This case was remanded to the trial court on February 12, 2014 to determine whether

appellate counsel rendered ineffective assistance because counsel failed to timely notify Applicant

that his conviction had been affirmed and that he had the right to file a pro se petition for
                                                                                                      2

discretionary review.

       On August 7, 2014, this Court received a supplemental record from the trial court. The court

issued findings of fact and conclusions of law and recommended that relief be denied. After a

review of the supplemental record, it is this Court’s opinion that there are unresolved facts which

warrant a second remand.

       Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). In these circumstances, additional facts are needed. As we held

in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court shall order appellate counsel to respond to

Applicant’s claim of ineffective assistance of counsel. The trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       Following the receipt of additional information, the trial court shall make findings of fact as

to whether Applicant’s appellate counsel timely informed Applicant that his conviction had been

affirmed. The trial court shall also make findings of fact as to whether appellate counsel informed

Applicant as to the applicable deadlines in order to proceed pro se. The trial court shall also make

any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all
                                                                                                   3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: October 15, 2014
Do not publish